933 So. 2d 1222 (2006)
Randall T. PRATER, Appellant,
v.
James R. McDONOUGH, Appellee.
No. 1D05-5697.
District Court of Appeal of Florida, First District.
July 13, 2006.
Appellant Randall T. Prater, pro se.
Charles J. Crist, Jr., Attorney General, and Joe Belitzky, Sr. Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant Prater appeals the trial court's order directing the clerk of courts to forward a certified copy of an underlying appealable order to the New River Correctional Institution pursuant to section 944.279(1), Florida Statutes (2004). We find such an order to be a non-appealable, non-final order. See, e.g., Yasir v. Hancock, 868 So. 2d 670 (Fla. 2d DCA 2004) (defendant seeking review of trial court's recommendation of sanctions under section 944.279 appealed the order that found his pleading frivolous, not the order directing the court to forward the written findings). Accordingly, this appeal is DISMISSED for a lack of jurisdiction.
KAHN, C.J., WEBSTER and HAWKES, JJ., concur.